PER CURIAM.
D.R.E. appeals the trial court’s order which adjudicated him delinquent for obstructing or opposing an officer without violence in violation of section 843.02, Florida Statutes (1997). We affirm.
D.R.E. argues that the State failed to prove a prima facie case of violation of section 843.02 because issuing a trespass warning is not a legal duty. However, D.R.E.’s motion for judgment of acquittal failed to properly preserve this argument for appeal. See Bertolotti v. Dugger, 514 So.2d 1095, 1096 (Fla.1987).
Affirmed.
PARKER, C.J., and NORTHCUTT, J., and SCHEB, JOHN M. (Senior) Judge, Concur.